Case 3:18-cv-07752-PGS-TJB Document 25 Filed 12/11/18 Page 1 of 7 PageID: 232



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY




   BERNACINE BARNES,                                             Civil Action No.: 3:1 8-cv-7752
                                                                 (PGS)(TJB)
                             Plaintiff

                        v.                                                 MEMORANDUM
                                                                            AND ORDER

   MONMOUTH COUNTY DIVISION OF SOCIAL
   SERVICES, et al.,

                             Defendants.



  SHERIDAN, U.S.D.J.

         This matter comes before the Court on Defendant’s Motion to Dismiss Count IV of

  Plaintiffs First Amended Complaint (FAC). Beginning in May 1999, plaintiff Bemacine

  Barnes worked as a clerk for the County of Monmouth, Division of Social Services

  (hereinafter “MCDSS”) in the Customer Care Center. (ECF No. 18, at         ¶   7). Defendant

 Hetty Rosenstein was the New Jersey Area Director for the Communications Workers of

 America, AFL-CIO (“CWA”), a labor union. (Id. at ¶ 5). Defendant Jenelle Blackmon was

 a Staff Representative for the CWA. (Id. at ¶ 6).

        While working at the MCDSS, plaintiff’s primary responsibilities included

 assisting county residents with requests for cash assistance, food stamps, emergency shelter

 and housing, and medical benefits from county programs.          (Id.)   Plaintiff is African

 American, a Jehovah’s Witness, and at the time of the filing of the FAC, was 55 years old.

 (Id. at ¶ 8). While working at the MCDSS, plaintiff received only cost of living raises, and

 did not receive any merit raises or promotions. (Id. at ¶ 9).

                                               1
Case 3:18-cv-07752-PGS-TJB Document 25 Filed 12/11/18 Page 2 of 7 PageID: 233



          From February 2012 to July 2017, plaintiff made a series of complaints to defendant

 MCDSS wherein she complained that she was being mistreated by her supervisors at

 MCDSS. Specifically, she alleges that discriminatory treatment based on her race and

 religion, and that MCDSS refused to provide reasonable accommodations for a disability

 relating to her spine. (See Id. at ¶J 10-22). In March 2017, she alleges that her supervisors

 humiliated her in front of her colleagues. (Id. at     ¶J    18-23). When she wrote to her

  supervisor to memorialize the incident, she copied her union official on the email, and was

  subsequently written up for improper use of the computer to communicate with the Union.

  (Id. at 18-23).

          On March 30, 2017, plaintiff met with two Union Officials and two supervisors

  from MCDSS to discuss the March 2017 events. (Id. at         ¶ 24).   At that meeting, plaintiff

  alleges that the supervisors from MCDSS accused her of using inappropriate tones and

  language in her emails, and started to unilaterally amend the final record of the meeting.

  (Id.) On May 5, 2017, plaintiff alleges that defendant Jenelle Blackmon refused to provide

  her union representation during a disciplinary proceeding brought against her. (Id. at ¶ 26).

  On June 18, 2017, plaintiff alleges that defendant Hetty Rosenstein refused to provide her

  union representation during a disciplinary proceeding brought against her. (Id. at       ¶ 28).
  Finally, on August 17, 2017, plaintiff was suspended indefinitely without pay, and

  terminated from MCDSS on October 13, 2017. (Id. at         ¶J 34-35).   She later filed a charge

  of discrimination with the Equal Employment Opportunity Commission, and was issued a

  right to sue letter. (Id. at ¶J 36-37).

          Plaintiff filed her amended complaint on August 9, 2018, bringing the following

  claims: Count I, Violation of the Americans with Disabilities Act of 1990, 42 U.S.C.         §


                                                2
Case 3:18-cv-07752-PGS-TJB Document 25 Filed 12/11/18 Page 3 of 7 PageID: 234



  12101-12213 against MCDSS; Count II, Violation of the Age Discrimination in

  Employment Act of 1967, 29 U.S.C.       §   623 against MCDSS; Count III, Violation of Title

  VII of the Civil Rights Act of 1964, 42 U.S.C.      § 2000e against MCDSS; Count IV, Breach
  of Duty of Fair Representation against the CWA defendants; Count V, Violation of the

 New Jersey Conscientious Employee Protection Act, N.J.S.A.           § 34:19-1 against MCDSS
  (Count V); Count VI, Violation of the New Jersey Law Against Discrimination

  (“NJLAD”) (age) N.J.S.A.      § 10:5-1 against MCDSS; Count VII, Violation of NJLAD
  (Disability/handicap), N.J.S.A.    § 10:5-1 against MCDSS; and Count VIII, Violation of
 NJLAD (Ancestry/descent/religion) N.J.S.A.           § 10:5-1 against MCDSS.
          Presently before the Court is the CWA defendant’s motion to dismiss pursuant to

  Federal Rules of Civil Procedure 8(a) and 12(b)(6). Accordingly, the only claim before

  the Court is Count IV, Breach of Duty of Fair Representation by against the CWA

  defendants.

                                                  I

          On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.

  12(b)(6), the Court is required to accept as true all allegations in the Complaint and all

  reasonable inferences that can be drawn therefrom, and to view them in the light most

  favorable to the non-moving party. See Oshiver v. Levin, Fishbein, Sedran & Berman, 38

  F.3d 1380, 1384 (3d Cir. 1994). “To survive a motion to dismiss, a complaint must contain

  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

  face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell All. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). The Third Circuit set forth a three-part analysis for determining

  whether not a complaint may survive a motion to dismiss for failure to state a claim:



                                                  3
Case 3:18-cv-07752-PGS-TJB Document 25 Filed 12/11/18 Page 4 of 7 PageID: 235



         First, the court must “tak[e] note of the elements a plaintiff must plead to
         state a claim.” Second, the court should identify allegations that, “because
         they are no more than conclusions, are not entitled to the assumption of
         truth.” Finally, “where there are well-pleaded factual allegations, a court
         should assume their veracity and then determine whether they plausibly
         give rise to an entitlement for relief.”

  Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010).

         “This means that [the] inquiry is normally broken into three parts: (1) identifying

  the elements of the claim, (2) reviewing the complaint to strike conclusory allegations, and

  then (3) looking at the well-pleaded components of the complaint and evaluating whether

  all of the elements identified in part one of the inquiry are sufficiently alleged.” Malleus

  v. George, 641 F.3d 560, 563 (3d Cir. 2011). While a court will accept well-pleaded

  allegations as true for the purposes of the motion, it will not accept bald assertions,

  unsupported conclusions, unwarranted inferences, or sweeping legal conclusions cast in

  the form of factual allegations. Iqbal, 556 U.S. at 678-79; see also Morse v. Lower Merion

  School District, 132 F.3d 902, 906 (3d Cir. 1997). A complaint should be dismissed only

  if the well-pleaded alleged facts, taken as true, fail to state a claim. See In re Warfarin

  Sodium, 214 F.3d 395, 397-98 (3d Cir. 2000). The question is whether the claimant can

  prove any set of facts consistent with his or her allegations that will entitle him or her to

  relief, not whether that person will ultimately prevail. Semerenko v. Cendant Corp., 223

  F.3d 165, 173 (3d Cirj, cert. denied, 531 U.S. 1149 (2001).

          “The pleader is required to ‘set forth sufficient information to outline the elements

  of his claim or to permit inferences to be drawn that these elements exist.” Kost v.

  Kozakewicz, 1 F.3d 176, 183 (3d Cir. 1993) (quoting 5A Wright & Miller, Fed. Practice &

  Procedure: Civil 2d   § 1357 at 340). “While a complaint attacked by a Rule 12(b)(6) motion
  to dismiss does not need detailed factual allegations, a plaintiffs obligation to provide the

                                                4
Case 3:18-cv-07752-PGS-TJB Document 25 Filed 12/11/18 Page 5 of 7 PageID: 236



 ‘grounds’ of his ‘entitle[mentj to relief requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will not do                         Factual

 allegations must be enough to raise a right to relief above the speculative level,    .   .   .   on the

 assumption that all the allegations in the complaint are true (even if doubtful in fact),

  .“   Twombly, 550 U.S. at 555 (internal citations and quotations omitted).

                                                 II

           Unions owe a duty of fair representation to all members “without hostility or

  discrimination toward any, to exercise its discretion with complete good faith and honesty,

 and to avoid arbitrary conduct.” Vaca v. Sipes, 386 U.S. 171, 177 (1967). To state a claim

  for union’s breach of the duty of fair representation, a plaintiff must allege “that the union’s

  conduct was arbitrary, discriminatory, or in bad faith.” Klimek v. Sunoco Partners LLC,

 No. 11-01988, 2014 U.S. Dist. LEXIS 89014, at *37 (D.N.J. June 27, 2014) (citing Vaca,

  386 U.S. at 190). A union acts arbitrarily “only if, in light of the factual and legal landscape

  at the time of the union’s actions, the union’s behavior is so far outside a ‘wide range of

  reasonableness’ as to be irrational.” Air Line Pilots Ass’n v. O’Neill, 499 U.S. 65, 111

  (1991) (quoting Ford Motor Co. v. Huffman, 345 U.S. 330, 338, (1953)) (internal citations

  omitted). “[Pjroof that the union may have acted negligently or exercised poor judgment

  is not enough to support a claim of fair representation.” Bazarte v. United Transp. Union,

  429 F.2d 868, 872 (3d Cir. 1970) (citing Vaca, 386 U.S. at 193). “It is therefore essential

  to plaintiffs claim that there should have been proof of ‘arbitrary or bad-faith conduct on

  the part of the Union in processing his grievance’.” Id. (quoting Vaca, 386 U.S. at 193).




                                                 5
Case 3:18-cv-07752-PGS-TJB Document 25 Filed 12/11/18 Page 6 of 7 PageID: 237



         Plaintiff has failed to state a claim for breach of duty of fair representation against

  the CWA defendants. In her complaint, plaintiff only alleges the following against the

  Union representatives:

                        26. On May 5, 2017, defendant, Jenelle Blackmon
                refused to provide union representation to Ms. Barnes in a
                disciplinary proceeding brought by the defendant against
                Ms. Barnes.



                        28. On June 28, 2017, defendant, Hetty Rosenstein,
                refused to provide union representation to Ms. Barnes in a
                disciplinary proceeding brought by the defendant against
                Ms. Barnes.



                           51. Defendants, Hetty Rosenstein and Jenelle
                Blackmon, breached their duty of fair representation owed
                to plaintiff, Bernacine Barnes, by (1) failing to prosecute
                plaintiffs meritorious grievances (2) failing to provide
                Plaintiff with a defense to disciplinary actions brought
                against her and (3) otherwise properly represent her in the
                hostile work environment, in a arbitrary, discriminatory and
                bad faith manner.

         As one can see, plaintiff simply states that the CWA defendants failed to provide

 plaintiff with union representation. Plaintiff does not discuss how the CWA defendants

 acted in an arbitrary manner or lacked good faith when they failed to prosecute her

 grievances, and failed to provide her with a defense to the disciplinary actions brought

 against her.

         In opposition, Plaintiff points to “30 paragraphs of factual averments” which she

 argues sufficiently alleges a breach of duty of fair representation against the CWA

 defendants. (P1. br. at 2, ECF No. 23). However, these paragraphs relate solely to MCDSS,

 and not the CWA defendants. Plaintiff does not relate or connect how these “30 paragraphs


                                               6
Case 3:18-cv-07752-PGS-TJB Document 25 Filed 12/11/18 Page 7 of 7 PageID: 238



  of factual averments” to the actions or inactions of the CWA defendants. Moreover,

 plaintiff does not describe how these 30 paragraphs demonstrate that the CWA defendants

  were arbitrary, discriminatory, or acted in bad faith. Instead, plaintiff alleges conclusory

  statements that the CWA defendants breached their duty of fair representation, and this is

  insufficient to set forth a cause of action. For these reasons, plaintiff has failed to state a

  claim for breach of duty of fair representation. Accordingly, Count IV of plaintiffs claim

  is DISMISSED without prejudice.

                                              ORDER

          This matter having come before the Court on Defendants Hetty Rosenstein and

  Jenelle Blackmon’s (the CWA Defendants) Partial Dismissal of Plaintiffs Second

  Amended Complaint (ECF No. 21); and the Court having carefully reviewed and taken

  into consideration the submissions of the parties, as well as the arguments and exhibits

  therein presented, and for good cause shown, and for all of the foregoing reasons,
                          11th
          IT IS on this          day of December 2018,
                                                ,




          ORDERED that the CWA Defendants’ Motion for Partial Dismissal of Plaintiffs

  First Amended Complaint is GRANTED. Count IV of Plaintiffs complaint is dismissed

  without prejudice. Plaintiff shall file a Second Amended Complaint within 30 days of the

  date of this order.




                                              PETER G. SHERIDAN, U.S.D.J.




                                                    7
